UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2565



PRENTISS MURRAY,

                                              Plaintiff - Appellant,

          versus

GALEY & LORD, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-2115-4-21-JI)


Submitted:   January 18, 1996             Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Prentiss Murray, Appellant Pro Se. Allan Lash Shackelford, SMITH,
HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his employment discrimination action under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C.A. § 2000e-2 (West 1994).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Murray v. Galey & Lord, Inc., No. CA-94-
2115-4-21-JI (D.S.C. July 19, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2